Citation Nr: 1756749	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to an initial compensable rating for hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran withdrew his pending Board hearing request.

In December 2015, the Board denied the Veteran's claim for an initial compensable rating for hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Memorandum Decision, the Court vacated the Board's December 2015 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in June 2013.  As highlighted in the July 2017 Memorandum Decision, in the Veteran's January 2014 Notice of Disagreement, he stated his hearing loss was worse and should be rated higher than noncompensable.  Moreover, in a July 2015 Appellant Brief, the Veteran's representative requested that the Board remand the case and provide him a current examination for his service-connected hearing loss, citing various cases in support of the request for an examination.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records (dated since April 2014).

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include any outstanding records from The Hearing Center.  

3. Then schedule the Veteran for an audiological examination to determine the extent and severity of the Veteran's hearing loss.  The claims file should be made available to and reviewed by the examiner.  The examination must encompass pure tone threshold (in decibels) and Maryland CNC testing.  

In addition to objective test results, the examiner must fully describe the functional effects caused by the hearing disability in his or her final report.  

4. Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




